Order unanimously modified by striking out the provision “ (b) the date, subsequent to the conclusion of the trial of this cause on March 28, 1951,” and substituting therefor “(b) the date, subsequent to the meeting of January 6, 1950.” As so modified the order is affirmed. The purpose of this modification is to have tried before the Referee the question as to whether any resolution covering the salaries for the officers of the hotel corporation, *695who were also officers of the management corporation, was validly adopted after January, 1950, and after due consideration of the nature of services rendered for the hotel, separate and beyond those rendered for the management company. It is only in the event that the Referee finds that such valid resolution was adopted and salaries were so voted that the subsequent action could remove the invalidity. No question of the validity of any salary fixation after January, 1950, was determined on the first trial or considered on the first appeal. Upon the accounting the Referee may, if he deems proper, surcharge the accountants for salaries found due beyond the dates on which the present account ended. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ. [See post, p. 836.]